DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species:
Species A: where a non-magnetic conductive layer is used. The species will be broken up based upon the figures:
A1: figure 1 (elected in parent application 16/225,820 on February 17, 2020;
A2: figure 2A;
A3: figure 2B: and
A4: figure 2C.
Species B: figure 3, where there is a gate 260, and a five layer horizontal device.
Species C: where an anti-ferroelectric layer is used. The species will be broken up based upon the figures:
C1: figure 8A;
C2: figure 8B;
C3: figure 9A;
C4: figure 9B;
C5: figure 9C;
C6: figure 10A;
C7: figure 10B;

The species are independent or distinct for the reasons indicated above, and the subspecies are independent and distinct because the fixed magnetic direction cannot be both up and down and horizontally left or right at the same time. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
During a telephone conversation with Peter Su on March 10, 2022 a provisional election was made to prosecute the invention of Species C1, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Examiner is also withdrawing the requirement between Species C1 and C2 as C1 reads on C2. This does not affect the elected claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Information Disclosure Statement
	As of March 10, 2022, no information disclosure statement has been made of record. Applicant is reminded of their duty under 37 CFR 1.56.

Drawings
Any and all drawing corrections required in the parent application, 16/225,820, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent application, 16/225,820, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kamijo (US 2003/0128483 A1) (“Kamijo”).
Regarding claim 1, Kamijo teaches at least in figures 2, and 11:
a first ferromagnetic layer (13) formed of a ferromagnetic material (¶ 0066, where 13 can be CoFe); 
a first antiferromagnetic layer (12) located on the first ferromagnetic layer (13) and formed of an antiferromagnetic material (¶ 0066, where 12 can be IrMn; and 
a second ferromagnetic layer (11b) located on the first antiferromagnetic layer (12) and formed of a ferromagnetic material (¶ 0067, where 11b can be NiFe; Figure 11 shows that NiFe is ferromagnetic).
Regarding claim 2, Odagawa teaches at least in figure 1:
wherein the ferromagnetic material (material of 11b and/or 13) includes a ferromagnetic insulation material or a ferromagnetic conductive material (this is taught in claim 1), and 
wherein the antiferromagnetic material (12) comprises an antiferromagnetic insulation material or an antiferromagnetic conductive material (this is taught in claim 1).
Regarding claim 3, Odagawa teaches at least in figure 1:

wherein the antiferromagnetic insulation material (12) comprises one or more of the following materials: NiO and CoO, and wherein the antiferromagnetic conductive material comprises one or more of the following materials: IrMn, PtMn, AuMn, PdMn, FeMn, and NiMn (see claim 1).
Regarding claim 4, Odagawa teaches at least in figure 1:
wherein the first ferromagnetic layer (13) has a fixed magnetic moment, and 
the second ferromagnetic layer (11b) has a free magnetic moment that is free to change with an external magnetic field (where 11b is not taught as being pinned. Therefore, it must be free. Further, the prior art teaches the limitations of claim 1, thus it must have this same characteristics).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo.
Regarding claim 5,
Claims 5 is a duplication of parts. Specifically claims 5-6 are duplicating the antiferroelectric layer on the second layer, and duplicating the ferroelectric layer on top of the second antiferroelectric layer. Under MPEP 2144.04(VI)(B), a reference need not disclose a plurality, or duplication of parts, as the mere duplication of parts has no patentable significance unless new and unexpected results are produced.
Regarding claim 6, Komijo does not teach:
wherein the first ferromagnetic layer and the third ferromagnetic layer have magnetic moments parallel to each other, and the second ferromagnetic layer has a free magnetic moment that is free to change with an external magnetic field.
However, it would have been obvious that the first and third ferromagnetic layers would be parallel to each other as one would expect them to have the same magnetic moment as they are a mere duplication of parts. See claim 5.




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/            Primary Examiner, Art Unit 2822